Title: From George Washington to Henry Bouquet, 19 August 1758
From: Washington, George
To: Bouquet, Henry



Dear Sir
Camp at Fort Cumberland Augt 19th 1758

This afternoon the Party Commanded by Capt. McKinzie return’d without being able to discover anything of the Enemy’s motions, they waylaid the Road for several days near the great Crossings and intended to have advanc’d quite to that Post, had not their Provisions entir’ly spoil’d, notwithstanding every method and the utmost pains for it’s preservation was taken; some of their advanc’d Sentrys had nearly kill’d a small Party of 3 Cherrokee Indians, returning from War—this small Party went from hence upwards of six weeks ago and this is the 4th Day since they left Fort DuQuesne, the Environs of which they long watch’d, at length was oblig’d to cross the Ohio, where they kill’d two Squaws, whose Scalps they brought in here; they say there are a good many women & Children on that side the River, but very few men either French or Indians at the Fort—Capt. McKinzie says there’s no signs of the Enemy’s having been lately on G. Braddock’s Road so far as he proceed on it, Serjeant Scot and 4 private of his Party went on to Fort Du Quesne so soon as they return will transmit you any Intelligence they may procure.
I should be extremely glad to receive some Bacon or Salt Provisions of some kind, without which it will be impossible for any Party I can send out to answer the propos’d end.
The Convoy from Winchester was yesterday at the North River (five days March for them from hence) so that we cannot expect them in less than 5 or 6 days especially as they lost some horses. I am with Regard Dear Sir Your Most Obt Hume Servant

Go: Washington


A Party of Abt 90 Marylanders under Captn Beal Escorting a few Store Waggons, is this Momt arriv’d—I shall forward them to Rays Town to morrow agreable to Sir Jno. St Clairs Order’s. Yrs &ca


Go: Washington
